Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: tilt adjuster (claims 1-4, 12, 19 and 20).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear if the “an apex” is referring to the same structure(s) as the “an apex” recited in claims 5 and 9 or a different structure.  It is noted that claim 5 could recite, for example: --said implant body comprises a plurality of apices and a plurality of struts, with adjacent struts coupled together at one of the apices--; and claim 7 could recite: --extending from one of the apices--, in order to make claim 7 clear.  A similar amendment could be made for claims 9-11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cartledge et al. (US 2013/0166017).
Regarding claim 1, Cartledge et al. disclose a system for reshaping a mitral valve annulus surrounding a mitral valve (¶[0020];[0320]), said system comprising: a delivery catheter (11040; ¶[0022]; [0345]); an implant body (8900; Fig. 89-104) configured to be carried within said delivery catheter in a compressed state (¶[0022]), and to expand to an expanded configuration upon exiting said delivery catheter (¶[0287]); and a tilt adjuster (10800 - Fig. 109; or subassembly 11600 - Fig. 116; interpreted under 35 U.S.C. 112(f) as an equivalent structure to Applicant’s member 702 - i.e. a component of an actuation handle capable of pushing or pulling control wires) associated with said delivery catheter and said implant body and actuatable to tilt said implant body (¶[0327], [0339], [0340], [0345]; Figures 89-93).
Regarding claim 2, the system further comprises a plurality of connection arms (750, 770) coupled to said implant body and said tilt adjuster (¶[0327] [0352]; Figures 89-94). 
Regarding claim 3, actuation of said tilt adjuster causes said connector arms to move to tilt said implant body (¶[0345]). 
Regarding claim 4, movement of said tilt adjuster pulls and pushes said connector arms to cause said implant body to tilt (¶[0339], [0345]). 
Regarding claim 5, the implant body comprises a plurality of struts (112/114; ¶[0287]), with adjacent struts coupled together at an apex (220 - Figures 2 and 4; or at/adjacent to the apex of members 710 - Figure 11). 
Regarding claim 6, adjacent struts are movable towards each other to move said implant body into the compressed state, and away from each other to expand said implant body into the expanded configuration (evident from Figures 2-11). 
Regarding claim 7, the system further comprises a plurality of anchors (1700), each anchor extending from an apex (Figures 10 and 11). 
Regarding claim 8, Cartledge et al. disclose a system for reshaping a mitral valve annulus surrounding a mitral valve (¶[0020];[0320]), said system comprising: a delivery catheter (11040; ¶[0022]; [0345]); an implant body (8900; Fig. 89-104) configured to be carried within said delivery catheter in a compressed state (¶[0022]), and to expand to an expanded configuration upon exiting said delivery catheter (¶[0287]); and a plurality of connection arms (as claimed 750 or 770 or 710 or the combination of 750/770/700) coupled to said implant body (Figure 89). 
Regarding claim 9, the implant body comprises a plurality of struts (112/114), adjacent struts being coupled together at an apex (220 - Figures 2 and 4; or at/adjacent to the apex of members 710 - Figure 11) and movable towards each other to compress said implant body into the compressed state, and away from each other to expand said implant body into the expanded configuration (evident from Figures 2-11). 
Regarding claim 10, each connection arm of said plurality of connection arms is coupled to said implant body adjacent an apex (apex at 220 or apex of 710. 
Regarding claim 11, the system further comprises a plurality of anchors (1700), each anchor extending from an apex (Figures 10 and 11).
Regarding claim 12, a tilt adjuster (10800 - Fig. 109; or subassembly 11600 - Fig. 116; interpreted under 35 U.S.C. 112(f) as an equivalent structure to Applicant’s member 702 - i.e. a component of an actuation handle capable of pushing or pulling control wires) is coupled to said connector arms. 
Regarding claim 13, the implant body is connected to said delivery catheter by a plurality of receiver holes (formed by 220) formed in said implant body. 
Regarding claim 14, the implant body comprises a plurality of struts (112/114), said receiver holes being formed as part of said struts (Figure 7). 
Regarding claim 15, the receiver holes can be regarded as a secondary structure coupled to said implant body as evident from Figure 7. 
Regarding claim 16, the receiver holes can be implanted adjacent to a mitral valve annulus without penetrating the tissue thereof (Figure 70).
Regarding claim 17, the receiver holes mate with said plurality of connection arms (750/770/700 - Figure 7). 
Regarding claim 18, the plurality of connection arms have radial flexibility allowing said implant body to expand to various diameters (evident from Figures 1-11). 
Regarding claim 19, Cartledge et al. disclose a system for reshaping a mitral valve annulus surrounding a mitral valve (¶[0020];[0320]), said system comprising: an implant body (8900; Fig. 89-104) positioned at a distal end of said system; a plurality of connection arms (750/770) coupled to said implant body; and a tilt adjuster (10800 - Fig. 109; or subassembly 11600 - Fig. 116; interpreted under 35 U.S.C. 112(f) as an equivalent structure to Applicant’s member 702 - i.e. a component of an actuation handle capable of pushing or pulling control wires)  positioned at a proximal end of said system and coupled to said connection arms (¶[0352]) and said implant body (via the connection arms as is the case for Applicant’s tilt adjuster shown in Figure 7), and actuatable to tilt said implant body (¶[0327], [0339], [0340], [0345]; Figures 89-93). 
Regarding claim 20, movement of said tilt adjuster pulls and pushes said connector arms to cause said implant body to tilt (¶[0345]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS MCEVOY/Primary Examiner, Art Unit 3771